FRANK, Acting Chief Judge.
Corey Williams raises several issues on appeal as a result of the judgment and sentence entered against him for attempted trafficking in cocaine and a felon in possession of a firearm. We deny relief as to the alleged errors in jury instructions, in rulings on the motions for judgment of acquittal, and in evidentiary rulings.
Although we affirm the conviction and sentence, the judgment must be corrected. Williams was convicted of attempted trafficking in cocaine. The judgment, however, recites only the trafficking statute, section 893.135, Florida Statutes (1995). The judgment should also refer to the general attempt statute, section 777.04, Florida Statutes (1995). See Cardi v. State, 685 So.2d 842 (Fla. 2d DCA 1995). Therefore, this case is remanded for the correction of the judgment to include the general attempt statute. Williams’ presence is not required for this task.
Remanded for correction of the judgment.
FULMER and GREEN, JJ., concur.